
	
		II
		110th CONGRESS
		1st Session
		S. 847
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To extend the period of time during which a
		  veteran's multiple sclerosis is to be considered to have been incurred in, or
		  aggravated by, military service during a period of war.
	
	
		1.Presumption of service connected
			 illnessSection 1112(a)(4) of
			 title 38, United States Code, is amended by striking within seven years
			 from and inserting after.
		
